PER CURIAM.
In the above cause an appeal is sought to be taken from orders of the circuit court dated October 1, 1927, and filed and entered in said court on the 30th day of March, 1928. *427Certified copy of the notice of appeal was filed in this court on the ist day of May, 1928, and the original notice of appeal on the 29th day of May, 1928. Stipulations for extension of time were filed from time to time; the last stiuplation 'being filed November 20, 1929, extending the time for filing a brief to February 1, 1930. Since that time there has been no further extension of time, and no brief filed! by appellant.
Therefore, pursuant to rule 5 of this court, the appeal will be deemed abandoned, and the orders are affirmed.